Citation Nr: 0032258	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  95-35 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a left 
ankle fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from February 1962 to 
January 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 rating 
decision in which the RO denied service connection for a 
cervical spine condition, found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a low back disorder, 
and denied an increased rating for residuals of a left ankle 
fracture.  The veteran appealed.  

By decision of July 1997, the Board denied service connection 
for a cervical spine condition and found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a low back disorder; 
these issues are no longer before the Board.  The issue 
involving an increased rating for residuals of a fracture of 
the left ankle was remanded to the RO for evidentiary 
development.  However, as the denial of the claim was 
continued, the case has now been returned to the Board for 
further appellate consideration.

By rating decision of October 1999, the RO continued a 100 
percent schedular rating for post-traumatic stress disorder 
and denied special monthly compensation based on the need for 
regular aid and attendance or being housebound.  The veteran 
has not filed a notice of disagreement with either issue 
addressed in the October 1999 rating decision and they are 
not before the Board for consideration at this time.


REMAND

The veteran and his representative contend, in essence, that 
his left ankle disorder is more disabling than currently 
evaluated and warrants a rating in excess of 10 percent.

The veteran's left ankle disorder has been evaluated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(1999), pertaining to traumatic arthritis, which, like 
degenerative arthritis established by x-ray, is evaluated on 
the basis of limitation of motion.  When evaluating 
musculoskeletal disabilities on the basis of limitation of 
motion, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown,, 8 Vet. App. 202 (1995).

At the time of the July 1997 Board remand, it was noted that 
the clinical findings on VA examination were insufficient to 
comply with the holding of the United States Court of Appeals 
for Veterans Claims (formerly, the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) in DeLuca, 
supra, 38 C.F.R. §§ 4.40 and 4.45, pertaining to a 
consideration of functional loss on use or due to flare-ups.  
As such, the RO was directed to afford the veteran further VA 
orthopedic examination to obtain the necessary clinical 
findings for evaluating the residuals of a left ankle 
fracture.  To the extent that the VA examiner was unable to 
provide an opinion as to the nature and extent of any 
additional disability during a flare-up, the VA examiner was 
directed to indicate such in the report of examination.

Pursuant to the Board remand, the veteran was seen for a VA 
orthopedic examination in January 1999.  The veteran reported 
sustaining a fracture of his left ankle in service in 1967 
while wrestling which was treated with open reduction and 
internal fixation with subsequent removal of the screws.  The 
veteran indicated that he returned to full duty but continued 
to have intermittent problems with the left ankle after his 
discharge from service.  He denied using any type of brace or 
support and reported wearing regular shoes.  He indicated 
that he used a can on occasion and took up to three ibuprofen 
tablets per day.  Due to post-traumatic stress disorder, the 
veteran had not worked on a full-time basis since his 
discharge from service.  On examination, the veteran 
complained of intermittent sharp pain in the left ankle which 
comes on for no particular reason.  The veteran could not 
report any precipitating factor or position which resulted in 
left ankle pain, but indicated that, once present, pain was 
aggravated by prolonged walking and climbing steps.  The 
veteran also reported having an occasional limp.  The veteran 
was able to walk on tiptoes and heels.  Examination of the 
left ankle showed a well-healed nontender posteromedial 
surgical scar.  Range of motion in the left ankle showed 
dorsiflexion possible to 10 degrees and plantar flexion 
possible to 35 degrees.  Subtalar motion was reported to be 
within normal limits and neurovascular function appeared 
normal.  There was no evidence of swelling or tenderness 
about the left ankle.  The diagnostic impression was 
traumatic arthritis of the left ankle.  The examiner 
commented that the objective physical findings and review of 
the veteran's subjective complaints showed no significant 
change in the veteran's left ankle condition since the last 
examination in 1994.

Significantly, however, the examiner did not offer a specific 
assessment of the extent to which the service-connected 
residuals of a fracture of the left ankle impairs the 
veteran's functional ability, as specifically requested in 
the Board's prior remand.  Further, although the examination 
report noted the request to make such findings, there was no 
commentary from the VA examiner which would allow the RO to 
address the provisions of a higher rating for the veteran's 
left ankle disability under 38 C.F.R. §§ 4.40 and 4.45 and 
the decision of the Court in DeLuca, supra.  More 
significantly, the VA examiner did not indicate that he was 
unable to provide the requested information; there simply was 
no response given.  Based on the foregoing, the actions on 
remand are not in full compliance with the Board's remand.  
Where the remand orders of the Board or Court are not 
complied with, the Board errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Under 
these circumstances, the Board must remand this matter again 
to ensure that the veteran is afforded full due process of 
law.

The RO should obtain further medical opinion (from the 
January 1999 examiner or other appropriate examiner) which is 
responsive to the remand directives posed in the July 1997 
remand and as set forth below.

Prior to obtaining any further medical opinion, however, the 
RO should obtain and associate with the claims file all 
records of outstanding pertinent treatment of the veteran.  
In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Under the circumstances, the issue of entitlement to an 
increased rating for a left ankle disorder is REMANDED to the 
RO for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his left ankle disorder 
since January 1999, the date of the most 
recent VA examination.  Based on his 
response, the RO should obtain a complete 
copy of all treatment records referable 
to the veteran's left lower extremity, 
and associate them with the claims 
folder.

2.  Following receipt of the 
aforementioned evidence, if any, the RO 
should schedule the veteran for a VA 
orthopedic examination.  The examiner 
MUST review the entire claims folder, 
including a copy of this REMAND, in 
conjunction with the examination, and the 
report should reflect consideration of 
the veteran's documented medical 
history..  The purpose of the examination 
is to assess the current severity of the 
veteran's left ankle disorder.  All 
findings should be reported in detail.  
In particular, the examiner should (a) 
conduct range of motion studies of the 
left ankle, specifying the range, in 
degrees,  and in all planes; (b) comment 
as to whether there is moderate, or 
marked left ankle disability due to the 
left ankle fracture residuals; and (c) 
review pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the 
demonstrated disability in the left ankle 
upon the veteran's ordinary activity and 
on how it impairs him functionally, 
particularly in the work place.  The 
examiner must also specifically comment 
on the presence of any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
and pain with use, and provide an opinion 
as to how these factors result in any 
limitation of motion.  With respect to 
the veteran's reported flare-ups of pain, 
the examiner must offer an opinion, 
consistent with DeLuca, as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups, if feasible.  All 
examination findings, along with the 
complete rationale for all conclusions 
reached (to include, as appropriate, 
citation to specific evidence of record) 
should be set forth in a typewritten 
report. 

3.  To avoid future remand, following 
completion of the foregoing, the RO must 
review the claims folder and ensure that 
all of the aforementioned development 
action has been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented prior to the return 
of the claims folder to the Board.  See 
Stegall, supra.

4.  The RO should then review all 
evidence of record and re-adjudicate the 
claim in light of all pertinent evidence 
and legal authority, to specifically 
include that pertaining to functional 
loss due to pain and other factors, as 
cited to herein.   

If the determination remains adverse to 
the veteran, both the appellant and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case,, if such is in order.  The veteran 
and his representative should be given 
the opportunity to respond within the 
applicable time.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

